Citation Nr: 1307455	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-28 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a thoracic spine disorder, to include as secondary to the service-connected low back disability. 

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to the service-connected low back disability. 

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected low back disability. 

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability. 

5.  Entitlement to service connection for a neurological disorder of the upper extremities, to include as secondary to a service-connected low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1973 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for a thoracic spine disorder, to include on a secondary basis.  The RO also denied service connection for cervical spine and bilateral hip disabilities and a neurological disorder of the upper extremities, each to include as secondary to the service-connected low back disability.  The Veteran appealed this rating action to the Board. 

In November 2011, the Board remanded the issues on appeal to the RO for additional substantive development; specifically, to have the RO schedule the Veteran for VA examinations to determine the etiology of his thoracic spine, cervical spine and bilateral hip disabilities and neurological disorder of the upper extremities.  The Veteran failed to report for a December 2011 VA examination.  The issues have returned to the Board for appellate consideration. 

Regarding the Veteran's petition to reopen his previously denied claim for service connection for a thoracic spine disability, the RO denied service connection for this disability on a direct basis in a March 2003 final rating action.  The RO determined that the evidence of record failed to show the Veteran had received treatment for a back condition during service.  The RO also noted that there was no evidence of record showing that the Veteran currently had a thoracic spine disability.  (See March 2003 rating action).  In September 2006, the Veteran sought to reopen his claim of entitlement to service connection for a thoracic spine disorder.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in September 2006).  In his petition to reopen his claim, the Veteran, in part, claimed that his thoracic spine disability was secondary to his service-connected low back disability--a theory of entitlement not previously considered by the RO in the March 2003 rating action.  However, the Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, the Board must address the question of whether new and material evidence has been received to reopen this claim, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

In the decision below, the Board will reopen the previously denied claim for service connection for a thoracic spine disorder, to include on a secondary basis.  The underlying claim for service connection for a thoracic spine disorder, to include as secondary to the service-connected low back disability, and the claims for service connection for cervical spine and bilateral hip disabilities and a neurological disorder of the upper extremities, each to include as secondary to the service-connected low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A March 2003 rating action, wherein the RO, in pertinent part, denied service connection for a thoracic spine disability, was not appealed and is final. 

2.  Evidence received since the final March 2003 rating action includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact (i.e., current diagnosis of a thoracic spine disability-upper thoracic back strain) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a thoracic spine disability, to include as secondary to the service-connected low back disability.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, wherein the RO denied the Veteran's claim of entitlement to service connection for a thoracic spine disability, is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002 & Supp. 2012). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a thoracic spine disability, to include as secondary to the service-connected low back disability.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Before addressing the merits of the new and material issue on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a thoracic spine disability in the decision below, and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).


II. Reopening Analysis

The Veteran seeks to reopen his previously denied claim for service connection for a thoracic spine disability, to include on a secondary basis.  As noted in the Introduction, the RO denied service connection for this disability on a direct basis in a March 2003 rating action.  The Veteran did not file an appeal to the March 2003 rating action and it became final.  See 38 C.F.R. § 7105.  In its final March 2003 rating action, the RO found that the evidence of record failed to show the Veteran had received treatment for a back condition during service.  The RO also noted that there was no evidence of record showing that he currently had a thoracic spine disability.  (See March 2003 rating action).  In September 2006, the Veteran sought to reopen his claim of entitlement to service connection for a thoracic spine disorder.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in September 2006).  In his petition to reopen his claim, the Veteran, in part, claimed that his thoracic spine disability was secondary to his service-connected low back disability-- a theory of entitlement not previously considered by the RO in March 2003.  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, supra; see also Robinson v. Peake, supra.  Therefore, the Board must address the question of whether new and material evidence has been received to reopen this claim in its analysis below.  Barnett v. Brown, supra. 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence received since the RO's final March 2003 rating action includes, but is not limited to, a January 2007 VA spine examination report.  After a physical evaluation of the Veteran's spine, the examining clinician's assessment was that he had an upper back strain that was not related to his service-connected low back disability.  (See January 2007 VA spine examination report).  The January 2007 VA examination report is new because it was not of record at the time of the March 2003 rating action.  This report is also material because it relates to an unestablished fact that was found to be lacking in the March 2003 denial, namely the element of a chronic thoracic spine disability (i.e., upper back strain). 

Hence the evidence creates a reasonable possibility of substantiating the claim. See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  Accordingly, the claim for service connection for a thoracic spine disability, to include as secondary to the service-connected low back disability is reopened.



ORDER

New and material evidence having been received, the claim for service connection for a thoracic spine disability, to include as secondary to the service-connected low back disability is reopened; to this extent the appeal is granted. 


REMAND

With respect to the merits of the Veteran's claim for cervical spine, thoracic spine and bilateral hip disabilities, and neurological disorder of the upper extremities, each to include as secondary to the service-connected low back disability, the Board has determined that further development is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate acclaim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes assisting the veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159. 

VA last examined the Veteran to determine the nature and etiology of his thoracic spine, cervical spine and bilateral hip disabilities and neurological disorder of the upper extremities in January 2007.  (See January 2007 VA spine examination report).  In its November 2011 remand directives, the Board noted that the January 2007 VA examiner had failed to address the direct service connection component of the Veteran's claims for service connection for low back, thoracic spine and bilateral hip disabilities.  In addition, the January 2007 VA examiner had also failed to provide a diagnosis or opinion with respect to the claimed neurological disorder of the upper extremities.  (See November 2011 Board remand, pages (pgs.) 11, 12)).  Thereafter, VA scheduled the Veteran for a VA spine examination in late December 2011, but he failed report.  The record, however, is entirely absent of any evidence of written or oral contact from the RO or a VAMC to the Veteran informing him of the date, time and location of his December 2011 examination.  

A November 2010 letter issued by the Under Secretary for Health also cited to Veterans Health Administration (VHA) Directive 2010-027 which discusses the required need for VHA to create appointments that meet a patient's needs with no undue waits or delays.  According to the November 2010 letter, in order to accommodate veterans, VHA Directive 2010-027 requests that schedulers include contacting a veteran by telephone as part of scheduling Compensation and Pension examination appointments.  The letter further reads that, pursuant to this directive, schedulers must "make a minimum of one telephone encounter with the Veteran" which "includes leaving a voice mail message."  The letter explains that "[t]elephone contact with the veterans provides them with the opportunity to be included in the scheduling process of their examination appointments, thus making it likely they will attend their scheduled appointments." 

In light of VHA Directive 2010-027 and in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the Board finds that a remand is necessary to schedule the Veteran for an additional VA examination in connection with his service connection claims.  In addition to sending the Veteran a letter apprising him of the time, date, and location of his VA examination and of the consequences of his failure to report to his examination, the AMC/RO should also contact the Veteran by telephone to notify him of the same, and obtain documentation that shows that notice scheduling the examination was sent to the Veteran's last known address, including whether any notice was returned as undeliverable. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate health care clinician to ascertain the etiology of his currently diagnosed thoracic spine, cervical spine and bilateral hip disabilities, and neurological disorder of the upper extremities.  In addition to sending the Veteran a letter informing him of his scheduled examination, the RO/AMC should also make a minimum of one telephone call to him that, in the event of his unavailability, includes leaving him a voice mail message notifying him of the date, time, and location of the examination.  Any attempts to contact the Veteran by telephone should be documented and associated with the record.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file. 
   
The examiner should address the following:
   
(i) For any thoracic spine, cervical spine and bilateral hip disabiities, and neurological disorder of the upper extremities, diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including the in-service episode of treatment for a fall down a flight of stairs in April 1974).  In answering this question, the examiner should also consider the Veteran's neck, bilateral hip, mid-back, and bilateral upper extremity complaints since service discharge; and, 
   
(ii) With regard to any disorder diagnosed on examination, the examiner should opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected DDD at L5-S1 with mild levoscoliosis.  [If aggravation is found to exist, the examiner should quantify the approximate degree of aggravation.] 

(iii) The examiner must provide a complete rationale for any opinion expressed.

(iv) If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

(v) The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his report must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

2.  The RO/AMC should review the examination report  to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

3.  Thereafter, the claims on appeal should be readjudicated.  If any claim remains denied, the RO/AMC should issue a supplemental statement of the case (SSOC) that addresses all evidence received after issuance of the January 2012 SSOC, to include all evidence uploaded to the Veteran's Virtual VA electronic file, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


